     Case 3:16-cv-03044-L-MSB Document 111 Filed 05/29/20 PageID.3727 Page 1 of 4



 1   Adam M. Apton (SBN 316506)
     Adam C. McCall (SBN 302130)
 2   LEVI & KORSINSKY, LLP
     445 South Figueroa Street, 31st Fl.
 3   Los Angeles, California 90071
     Telephone: (213) 985-7290
 4   Facsimile: (212) 363-7171
     Email: aapton@zlk.com
 5   Email: amccall@zlk.com
 6   Counsel for Lead Plaintiff and
     Lead Counsel for Class
 7

 8

 9
                             UNITED STATES DISTRICT COURT
10
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11

12                                                         Master File No. 3:16-CV-03044-L-MSB
      IN RE ILLUMINA, INC.
13    SECURITIES LITIGATION
                                                           JOINT MOTION FOR ENTRY OF
14                                                         FINAL APPROVAL ORDER
15                                                         Judge: Hon. M. James Lorenz
16                                                         Magistrate Judge Michael S. Berg
17

18

19   TO: THE COURT AND ALL COUNSEL OF RECORD
20         The Parties hereby respectfully request that the Court enter the attached (revised)
21   proposed Final Approval Order in connection with the Settlement, as follows:
22         WHEREAS, this class action lawsuit alleging securities fraud claims under the
23   Securities Exchange Act of 1934 was initially commenced on December 16, 2016;
24         WHEREAS, on June 11, 2019, Anton Agoshkov, individually and as the putative
25   assignee of Lead Plaintiff Natissisa Enterprises, Braden Van Der Wall, and Steven
26   Romanoff (hereinafter, collectively, “Plaintiffs”) reached a proposed settlement with the
27   Defendants;
28


                              JOINT MOTION FOR ENTRY OF FINAL APPROVAL ORDER
                                                                                    16-CV-3044-L-MSB
     Case 3:16-cv-03044-L-MSB Document 111 Filed 05/29/20 PageID.3728 Page 2 of 4



 1
           WHEREAS, on March 2, 2020, Plaintiffs moved for: final approval of the settlement
 2
     (ECF No. 105); and for an award of attorneys’ fees, reimbursement of expenses, and
 3
     incentive awards (ECF No. 106) (together, the “Motions”);
 4
           WHEREAS, on March 2, 2020 Plaintiffs submitted a Proposed Final Judgment and
 5
     Order of Dismissal with Prejudice, which listed the Patrick Reilly Trust, acting on behalf
 6
     of the estate of purported class member Patrick Reilly, as a party that had requested
 7
     exclusion from the Class;
 8
           WHEREAS, on April 6, 2020, Plaintiffs filed a reply in further support of the
 9
     Motions indicating, among other things, that no one had objected to the settlement and only
10
     two parties requested exclusion from the settlement: (1) the Patrick Reilly Trust on behalf
11
     of purported class member Patrick Reilly, and (2) Robert Fisher, whose request was
12
     received following the date on which the proposed form of Final Judgment and Order of
13
     Dismissal with Prejudice had been submitted by Plaintiffs (ECF No. 108);
14
           WHEREAS, on April 8, 2020, the Court vacated the hearing scheduled for April 20,
15
     2020 and deemed the Motions submitted without oral argument pursuant to Civil Local
16
     Rule 7.1(d)(1) (ECF No. 109);
17
           WHEREAS, on April 9, 2020, Defendants filed a Response to Request for Exclusion
18
     (ECF No. 110) asserting that the request for exclusion submitted by the Patrick Reilly
19
     Trust, on behalf of purported class member Patrick Reilly, was invalid because it does not
20
     provide the information required under the Court’s Order Conditionally Granting
21
     Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action Settlement (ECF
22
     No. 102);
23
           WHEREAS, having met and conferred, the Parties agree that the request for
24
     exclusion sent by the Patrick Reilly Trust, on behalf of the estate of purported class member
25
     Patrick Reilly (ECF No. 108-1), is invalid because it does not provide the information
26
     required under the Court’s Order Conditionally Granting Plaintiffs’ Unopposed Motion for
27
     Preliminary Approval of Class Action Settlement (ECF No. 102);
28

                                                       2
                                 JOINT MOTION FOR ENTRY OF FINAL APPROVAL ORDER
                                                                                    16-CV-3044-L-MSB
     Case 3:16-cv-03044-L-MSB Document 111 Filed 05/29/20 PageID.3729 Page 3 of 4



 1
            NOW, THEREFORE, the Parties respectfully submit the attached revised Proposed
 2
     Final Judgment and Order of Dismissal with Prejudice (“Revised Proposed Final
 3
     Judgment”), which has been revised to reflect that only Robert Fisher has submitted a valid
 4
     request for exclusion, and respectfully request that the Court enter the Revised Proposed
 5
     Final Judgment should it meet with the Court’s approval.
 6

 7

 8

 9

10

11                               SIGNATURE ATTESTATION
12         Under Section 2.f.4 of the Court’s CM/ECF Administrative Policies, I hereby certify
13   that authorization for the filing of this document has been obtained from each of the other
14   signatories shown above and that all signatories have authorized placement of their
15   electronic signature on this document.
16

17                                             By: /s/ Adam M. Apton
                                                  Adam M. Apton
18

19

20

21

22

23

24

25

26

27

28

                                                     3
                               JOINT MOTION FOR ENTRY OF FINAL APPROVAL ORDER
                                                                                  16-CV-3044-L-MSB
     Case 3:16-cv-03044-L-MSB Document 111 Filed 05/29/20 PageID.3730 Page 4 of 4



 1                                                    Respectfully Submitted,
 2
      Dated: May 29, 2020                             COVINGTON & BURLING LLP
 3
                                                      By: /s/ Mark P. Gimbel
 4
                                                          Mark P. Gimbel
 5
                                                      Mark P. Gimbel (admitted pro hac vice)
 6                                                    C. William Phillips (admitted pro hac vice)
                                                      Jordan S. Joachim (admitted pro hac vice)
 7                                                    The New York Times Building
                                                      620 Eighth Avenue
 8                                                    New York, NY 10018-1405
                                                      Tel: (212) 841-1000
 9                                                    Email: mgimbel@cov.com
10                                                    Mark Y. Chen (SBN 310450)
                                                      1999 Avenue of the Stars, Suite 3500
11                                                    Los Angeles, California 90067
                                                      Tel: (424) 332-4800
12                                                    Email: mychen@cov.com
13                                                    Attorneys for Defendants
14

15    Dated: May 29, 2020                             LEVI & KORSINSKY, LLP
16
                                                      By: /s/ Adam M. Apton
17                                                        Adam M. Apton
18                                                    Adam M. Apton (SBN 316506)
19
                                                      Adam C. McCall (SBN 302130)
                                                      445 South Figueroa St., 31st Floor
20
                                                      Los Angeles, CA 90071
                                                      Tel: 213/985-7290
21
                                                      Fax: 212/363-7171
                                                      Email: aapton@zlk.com
22
                                                      Email: amccall@zlk.com

23
                                                      LEVI & KORSINSKY LLP
                                                      Nicholas I. Porritt (admitted pro hac vice)
24
                                                      1101 30th Street NW, Suite 115
                                                      Washington, DC 20007
25
                                                      Tel: 202/524-4290
                                                      Fax: 212/363-7171
26
                                                      Email: nporritt@zlk.com

27
                                                      Attorneys for Lead Plaintiff and Lead
                                                      Counsel for Class
28

                                                  4
                            JOINT MOTION FOR ENTRY OF FINAL APPROVAL ORDER
                                                                                     16-CV-3044-L-MSB
